DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 5/4/2022, the following has occurred: Claims 1, 4, 8, 14, and 15 have been amended; Claim 16 has been added.
Claims 10 and 13 have been previously canceled 
Claims 1 – 9, 11, 12, and 14 – 16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9, 11, 12, and 14 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 14), machine (claims 1 – 9, 11, 12, 15, and 16), and which recite steps of
acquire information on an administration timing of a medicine to a patient and information on temporal changes of a medication effect of the medicine on the patient; 
generate image data indicating the information on the administration timing and the information on the temporal changes of the medication effect of the medicine on a common time axis; and
output an image based on the generated image data,
wherein the process further configured to acquire the information on the temporal changes of the medication effect of the medicine on the patient by estimation from an average value of temporal changes, for a predetermined group of patients with a predetermined disease, of a blood concentration of an active ingredient contained in the medicine,
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is acquired when a predetermined dose of the medicine is administered in a predetermined mode to each patient of the predetermined group of patients with the predetermined disease, and
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is based on a biological half-life of the medicine.
These steps of claims 1 – 9, 11, 12, 14, and 15, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated on page 7, line 25 – page 26, line 2 “The information output as a result of the analysis, which represents the patient's inherent tendency, is stored in the electronic medical record system 1 as first analyzed information.” As stated on page 22, lines 23 – 26, “By merging the acquired items of information, it is possible to improve the precision in the medication effect information generated based on the merged items of information.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 12, reciting particular aspects of how the output may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing circuitry amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 14, lines 3 – 8 and page 15, lines 16 – 24, see MPEP 2106.05(f))
The Examiner notes that the Specification describes the “processing circuitry” as a processor.  However, the Specification also describes a processor on page 52, line 17 – page 53, line 5
The term "processor" used in the above description refers to, for example, circuitry such as a central processing unit (CPU), a graphics processing unit (GPU) an application specific integrated circuit (ASIC), a programmable logic device such as a simple programmable logic device (SPLD), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA), etc. The processor reads and executes programs stored in memory circuitry, thereby implementing the functions. The processors described in connection with the above embodiments are not limited to single-circuit processors; a plurality of independent processors may be integrated into a single processor that implements such functions. Furthermore, multiple structural components in FIGS. 1, 2, and 3 may be integrated into a single processor that implements such functions.
Regarding “displaying”, page 9, line 13 – page 10, line 6 states:
The output interface of the input/output apparatus 12 includes, for example, display interface circuitry and a display device. Examples of the display device that may be suitably employed include a CRT display, a liquid crystal display, an organic EL display, an LED display, a plasma display, and any other display known in the present technical field. The display interface circuitry converts data indicating a target to be displayed into a video signal. The display device displays a video signal converted by the display interface circuitry. The output interface may include a printing device. The printing device is, for example, a printer, and prints image data indicating a target to be printed on a predetermined sheet of paper. The output interface is not necessarily equipped with physical output components such as the display device and the printing device. Examples of the output interface include circuitry that transmits image data to an external output device provided separately from the input/output apparatus 12. The output interface of the input/output apparatus 12 displays an image based on the display image data which is output from the electronic medical record server 11.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 9, 11, and 12, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 9, 11, 12, 14, and 15; generate image data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 1 – 9, 11, 12, 14, and 15, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular field). 
The end result of the instant invention is “graphical image data.” That data does not represent a practical application but rather data with an intended purpose.  There are no disclosed or claimed steps that modify a dosage, modify that application of a drug, or do anything other than provide information. The invention follows three steps of inputting data, processing the inputted data and outputting the results of the inputted and processed data. The Examiner cannot find a disclosed practical application.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al., U.S. Pre-Grant Publication 2015/ 0205930 in view of Gestwicki et al., U.S. Pre-Grant Publication 2007/ 0054348.
As per claim 1,
Shaanan teaches a hospital information system comprising:
processing circuitry configured to (paragraph 5)
acquire 
information on an administration timing of a medicine to a patient (paragraph 91, information related to dosage and time of administration – The Examiner should emphasize that the claim and the Specification are directed toward “acquire information.” The functional step is only to acquire information, i.e. data.  The description of the data is nonfunctional and has little patentable weight. Further, PGPUB paragraph 138 includes the admission that this information was known.) and 
information on temporal changes of a medication effect of the medicine on the patient (paragraph 48, analyte monitoring); and
generate image data indicating the information on the administration timing and the information on the temporal changes of the medication effect of the medicine on a common time axis (figure 15D); and
display an image based on the generated image data (figure 15D and paragraph 76),
wherein the processing circuitry is further configured to acquire the information (paragraph 59, latest meter data #601- )
Shaanan does not explicitly teach the hospital information system comprising:
wherein the processing circuitry is further configured to acquire the information 
on the temporal changes of the medication effect of the medicine on the patient by
estimation from an average value of temporal changes, 
for a predetermined group of patients with a predetermined disease, 
of a blood concentration of an active ingredient contained in the medicine,
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is acquired when a predetermined dose of the medicine is administered in a predetermined mode to each patient of the predetermined group of patients with the predetermined disease, and
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is based on a biological half-life of the medicine.
However, Gestwicki further teaches the hospital information system comprising:
wherein the processing circuitry is further configured to acquire the information (paragraph 146 electronic file)
on the temporal changes of the medication effect of the medicine on the patient by (paragraph 148 use and attendant benefits)
estimation from an average value of temporal changes, 
for a predetermined group of patients with a predetermined disease (paragraph 72 and paragraph 148 package inserts as defined by PSEHB Notification No.0608-1, “Instructions for Package Inserts of Prescription Drugs”)_, 
of a blood concentration of an active ingredient contained in the medicine (paragraph 148 package inserts as defined by PSEHB Notification No.0608-1, “Instructions for Package Inserts of Prescription Drugs” – It should be understood as per the Applicant’s PGPUB paragraph 38 that this information is included. Paragraph 38 is copied below. ),
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is acquired when a predetermined dose of the medicine is administered in a predetermined mode to each patient of the predetermined group of patients with the predetermined disease (paragraphs 53, 59 metabolism activity and half-life), and
the average value of the temporal changes of the blood concentration of the active ingredient contained in the medicine is based on a biological half-life of the medicine (paragraphs 22, 23 – pharmacokinetic property).
The only place that the “predetermined group” appears is on PGPUB paragraph 38.  
Specifically, the package insert information contains, for example, information on in vivo kinetics (pharmacokinetics). The information on in vivo kinetics contains information that is based on the biological half-life theory, which is information standardized for each pharmaceutical. The information standardized for each pharmaceutical contains information indicating, when a predetermined dose of a medicine is administered to a predetermined group of patients with a predetermined disease, an average value of temporal changes of the blood concentration of the active ingredient contained in the medicine administered to each patient in a predetermined mode. In other words, the information standardized for each pharmaceutical medicine contains information indicating the relationship between the blood concentration in a patient into which a pharmaceutical medicine has been administered, and the time elapsed since the administration of the medicine.
Otherwise, there is no mention of “group” regarding patients anywhere within the Specification.  Therefore, it is understood that “predetermined group of patients under a predetermined condition” refers to a particular patient and that patient’s condition.
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Shaanan. One of ordinary skill in the art at the time of the filing would have added these features into Shaanan with the motivation to describe the use and attendant benefits of the drugs in treating pathological condition of interest (Gestwicki, paragraph 148).
As per claim 2, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan further teaches the system wherein the processing circuitry is further configured to
acquire information on temporal changes of a condition of the patient into which the medicine has been administered (paragraphs 44 – 47 and 57 analyte monitoring and related health information), and
indicate the information on the temporal changes of the condition of the patient on the common time axis in the image data (figures 15D – 15H).
As per claim 3, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan further teaches the system wherein the processing circuitry is further configured to
indicate the information on the administration timing and the information on the temporal changes of the medication effect on an identical graph (figure 15D – what is meant by “identical graph” is not disclosed. The Specification provides no context. This may be a translation error).
As per claim 4, Shaanan in view of Gestwicki teaches the system of claim 2 as described above.
Shaanan further teaches the system wherein the processing circuitry is further configured to
indicate the information on the administration timing, the information on the temporal changes of the medication effect, and the information on the temporal changes of the condition of the patient on an identical graph (Figure 15D - The Examiner believes that the “an identical” should have been the identical).
As per claim 5, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan does not explicitly teach the system wherein the processing circuitry is further configured to
indicate the information on the temporal changes of the medication effect in a line graph (figure 15D).
However, the display of information represents nonfunctional descriptive information. It would have been prima facie obvious to display the information in various ways per MPEP 2144.04.
As per claim 6, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan does not explicitly teach the system wherein the processing circuitry is further configured to
indicate the information on the temporal changes of the medication effect by grayscale (figure 15D – The Examiner notes that “grayscale” denotes black/white intensity but does not denote where that intensity occurs).
However, the display of information represents nonfunctional descriptive information. It would have been prima facie obvious to display the information in various ways per MPEP 2144.04.
As per claim 7, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan does not explicitly teach the system wherein the processing circuitry is further configured to
indicate the information on the temporal changes of the medication effect by transmittance (paragraphs 57, 60, 67, 79 – using colors to emphasize features).
However, the display of information represents nonfunctional descriptive information. It would have been prima facie obvious to display the information in various ways per MPEP 2144.04.
As per claim 8, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan further teaches the system wherein the processing circuitry is further configured to
analyze patient information on the patient and medical care information (abstract), and
output the information on temporal changes of the medication effect of the medicine (figures 15B – 15D).
As per claim 12, Shaanan in view of Gestwicki teaches the system of claim 1 as described above.
Shaanan further teaches the system wherein the processing circuitry is further configured to
indicate the information on the temporal changes of the medication effect on a percentage basis, assuming that a predetermined value is 100 (paragraph 118- The Examiner notes that “percentage” means Per or OF and Cent or 100/ 1 cent or a penny is 1/100th of a dollar. Therefore, the predetermined value is 100 is by definition the standard).
As per claim 14,
Shaanan in view of Gestwicki teaches an image data generation method as described above in claim 1.
As per claim 15,
Shaanan in view of Gestwicki teaches a hospital information system as described above in claim 1.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al., U.S. Pre-Grant Publication 2015/ 0205930 in view of Gestwicki et al., U.S. Pre-Grant Publication 2007/ 0054348, as applied to claim 1 above, and further in view of Lim et al., U.S. Pre-Grant Publication 2015/ 0272825).
As per claim 9, Shaanan in view of Gestwicki teaches the system of claim 8 as described above.
Shaanan in view of Gestwicki do not explicitly teach however, Lim further teaches the system wherein the processing circuitry is further configured to delete personally identifiable information from the patient information (paragraph 155, anonymization).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Shaanan in view of Gestwicki.  One of ordinary skill in the art at the time of the invention would have added these features into Shaanan in view of Gestwicki with the motivation to store and use of personal information may be in an appropriately secure manner (Lim, paragraph 155).
As per claim 11, Shaanan in view of Gestwicki teaches the system of claim 4 as described above.
Shaanan in view of Gestwicki further teaches the system wherein the information on the temporal changes of the condition of the patient includes values acquired through measurement of the patient (paragraphs 62, 80 height, weight).
Shaanan in view of Gestwicki do not explicitly teach however, Lim further teaches the system wherein the information on the temporal changes of the condition of the patient includes values representing vital signs acquired through measurement of the patient using sensors (paragraph 128 and Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Shaanan in view of Gestwicki.  One of ordinary skill in the art at the time of the invention would have added these features into Shaanan in view of Gestwicki with the motivation to access the patient account (Lim, paragraph 124).
Response to Arguments
Applicant’s arguments, see 35 U.S.C. §l12(f) arguments, filed 5/4/2022, with respect to claims 1-9, 11, 12, 14, and 15 have been fully considered and are persuasive.  The 35 U.S.C. §l12(f) rejection of claim has been withdrawn. 
The Applicant states, “Applicant respectfully traverses the interpretation of the term "processing circuitry" under 35 U.S.C. §l12(f). In particular, MPEP § 2181 states that the term "circuitry" is a structural term that should not be interpreted under 35 U.S.C. § l 12(f). Moreover, Applicant notes that USPTO training material routinely cites to the term "circuitry" as being a structural term not invoking 35 U.S.C. § l 12(f).”
It should be emphasized that the Applicant’s argument is not persuasive. What is persuasive is the Applicant’s Specification.  First, PGPUB paragraph 30 includes a local definition, (Emphasis added) “The processing circuitry of the input/output apparatus 12 is a processor that serves as the nerve center of the input/output apparatus 12.” Second, PGPUB paragraph 130 begins, “The term "processor" used in the above description refers t, for example, circuitry such as a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a programmable logic device such as a simple programmable logic device (SPLD), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA), etc.”
Applicant’s arguments, see 35 U.S.C. § l 12(b), filed 5/4/2022, with respect to claims 1-9, 11, 12, 14, and 15  have been fully considered and are persuasive.  The 35 U.S.C. § l 12(b) of claims 1-9, 11, 12, 14, and 15  has been withdrawn. 
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
The Applicant states, “However, Applicant respectfully submits that the '930 application fails to disclose that the processing circuitry is configured to acquire the information …”  The Applicant’s argument that a computer is unable to acquire information is not persuasive. Further, if it is the Applicant’s later argument that a computer cannot perform basic algebra (1/2 life formula) then the Examiner suggests that the Applicant review the KSR decisions. 
The Applicant states, “Thus, the '930 application does not teach or suggest, for example, acquiring the medication effect information of a particular medicine for a particular patient by estimation from data for multiple patients.” Please see the updated rejection above.
The Applicant states, “In this regard, Applicant respectfully submits that Claim 1 is directed to a practical application and is directed to an improvement to healthcare technology.” However, the Applicant’s opinion disagrees with the Specification. The Specification does not describe the invention as a technological improvement or even an invention that solves a problem with technology.
The Applicant states, “In particular, this clear and practical advantage for healthcare workers is accomplished by the invention of Claim 1, as shown for example in Figure 6, which illustrates the display of both the information on the administration timing…” The Examiner agrees that the invention is directed toward organizing human activity. Further, the Examiner agrees that applying the abstract idea to technology provides an improvement from applying the abstract idea to technology.
The Applicant states, “Moreover, the Federal Circuit has found that certain arrangements of information on a displayed user interface are patent eligible because of the advantages provided by the arrangement. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. (Fed. Cir. 2018).” This is true however, the cited decision related to a technological improvement that was discussed within the Specification. The remainder of the Applicant’s argument is therefore moot as the instant Specification is silent regarding technology.
It should be emphasized that the specification regards the invention as making more precise data. As stated in paragraph 63, “By merging the acquired items of information, it is possible to improve the precision in the medication effect information generated based on the merged items of information.” Data is information with a potential usage. Outputting that data to a screen or to paper does not magically provide data usage. It is still just data that may or may not be used in a later step. The result of the invention is information.
The invention can be broken down to a few steps. Acquire information. Perform a process on the acquired information. Output the results of the acquired and processed information.  There is no technological improvement. There is no practical application.  The Specification and the Examiner provide no suggestions for overcoming this rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PDR Staff, “2016 Physicians' Desk Reference, 70th Edition”, “Every label in PDR includes information on dosages, side effects, and safety information, such as contraindications, pregnancy ratings, and interactions with other drugs, food, and alcohol. Data on clinical trials are also included.”
U.S. Pre-Grant Publication 2010/ 0245358 Heywood et al., Teaches context-linked importation of user information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626